Citation Nr: 9926056	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises in Houston, Texas


THE ISSUE

Entitlement to waiver of overpayment of Department of 
Veterans Affairs death pension benefits in the amount of 
$8,233.00.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1944 to November 
1945.  The veteran died on November [redacted], 1986 and the 
appellant, the widow of the veteran, thereafter received 
death pension benefits.  

This appeal arises from a December 1993 decision in which the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) determined that a waiver of recovery 
of overpayment resulting from the appellant's failure to 
timely notify VA of her remarriage and earned income received 
was not warranted. 

On appellant review in June 1997 and September 1998, the 
Board of Veterans' Appeals (Board) remanded the issue for 
additional development.  As a result of the appellant's 
failure to respond, the Board's requested development has not 
been accomplished.  For the reasons discussed below, the 
Board will adjudicate the issue on appeal based on the 
evidence of record. 


FINDINGS OF FACT

1.  VA has adequately attempted to assist the appellant 
obtain evidence to support her claim whereas the appellant 
has failed to respond to VA's requests for information.

2.  Improved Pension Eligibility Verification Reports dated 
from February 1989 to February 1992 show that the appellant's 
income was zero, except for $187 received in public 
assistance in March 1991.  The appellant reported that she 
received no annual countable income and had no unmarried 
dependents.

3.  In June 1992, the appellant told the VA that she had 
remarried in April 1992.

4.  A November 1992 VA income verification report shows that 
the appellant received earned income in the amount of 
$9,332.00 in 1989.  The appellant stopped working in 1991 as 
a result of injuries sustained in a vehicle accident.

5.  There is no evidence of record indicating that the 
appellant informed the VA of that change in financial status 
or provided prompt notice of her change in marital status.  
There is no evidence of record substantiating that the 
appellant has unmarried dependents.

6.  The appellant's failure to inform VA of her change in 
financial and marital status created the overpayment and 
failure to recover the overpayment amount would result in 
unjust enrichment to the appellant, in that she received 
additional benefits to which she was not entitled.

7.  There is no evidence of record which indicates that 
collection of the overpayment from the appellant would create 
an undue financial hardship for her or deprive her and her 
family of basic necessities.


CONCLUSION OF LAW

Entitlement to a waiver for recovery of the overpayment for 
the amount of $8,233.00 is denied.  38 U.S.C.A. §§ 5107, 
5302(c) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the appellant has 
submitted a well-grounded claim.  The VA, therefore, has a 
duty to assist her in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a).  As previously noted, in 
June 1997, the Board remanded the appellant's claim in an 
attempt to obtain additional development.  In 1997, the Board 
found that the appellant should be afforded another 
opportunity to submit additional information, including 
copies of her Federal Tax returns from 1989 to 1993, or the 
RO should request such copies from the Internal Revenue 
Service.  The Board also stated that the appellant should 
complete and submit a Financial Status Report and any other 
evidence in support of her claim.  It is noted that in the 
remand, the Board told the appellant that the duty to assist 
is not exclusively a "one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The Board added that if she did 
not respond to the final inquiry, the VA's duty to assist her 
in the development of this claim would have been fulfilled 
and the matter of the overpayment would be determined based 
on the evidence of record.  

In accordance with the remand directives, by an April 1997 
letter, the RO asked the appellant to submit the above-
discussed evidence in support of her claim.  The appellant 
did not respond.  As such, in October 1997 letter, the 
Committee confirmed and continued the denial.  The 
appellant's claim was returned to the Board in September 1998 
and, once again, remanded for additional development.  In the 
1998 remand, the Board pointed out that it was unclear 
whether the appellant's financial declaration was complete 
and included expenses such as those previously reported in 
October 1993.  The Board noted that the information included 
in July 1997 letter did not encompass food or medical 
expenses.  Additionally, while the appellant previously 
reported that her tax returns for 1989 to 1993 were no longer 
available, she had not provided current tax returns for 
herself and her spouse.  The Board also stated that the 
record failed to reflect whether the appellant was the legal 
guardian of her minor grandchild and what, if any, expenses 
were related to his support.  It also did not reflect whether 
she received additional support for the child, either from 
other family sources or governmental assistance.  After 
considering the foregoing, the Board once again directed the 
RO to ask the appellant to submit another financial status 
report along with her and her spouse's most recent Federal 
Tax returns.  The appellant was asked to clarify the legal 
status of her two grandsons and to submit evidence of her 
legal guardianship.  By a November 1998 letter the appellant 
was asked to submit information associated with the requests 
contained in the Board's 1998 remand.  Once again, the 
appellant did not respond.  Accordingly, her claim was denied 
and returned to the Board.  

In view of the above-discussed procedural development, the 
Board finds that the VA has, to the extent possible, 
fulfilled its duty to assist whereas the appellant has failed 
to respond to several requests for information.  With respect 
to the absence of reports from the Internal Revenue Service, 
the Board points out that the appellant did not respond to 
any of the RO's requests and the record shows that VA told 
the appellant to obtain such reports, and, if needed, request 
assistance.  Again, the appellant did not respond.  The Board 
therefore finds that additional development in this regard is 
not warranted.  In this case, the record clearly shows that 
additional information was not obtained because of the 
appellant's failure to respond.  As previously noted, the 
duty to assist is not always a one-way street.  If a claimant 
wishes help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.  Wood, 
1 Vet. App. at 193.  Based on the foregoing, the Board will 
adjudicate the appellant's appeal based on the evidence of 
record.

Background

A November 1986 Report of Contact and Certificate of Death 
show that the veteran's date of death was on November [redacted], 
1986.  

In January 1987, the regional office (RO) received the 
appellant's application for Dependency and Indemnity 
Compensation (DIC) benefits, and in February 1987, the RO 
informed the appellant that her claim for death pension had 
been approved.  The appellant was told that the award action 
was based on countable annual income of $255, effective from 
February 1, 1987, and from January 21, 1988, a countable 
income of zero was considered.   

A February 1988 Improved Pension Eligibility Verification 
Reports (EVR) shows that the appellant indicated that she had 
not remarried since the death of the veteran and that she had 
no unmarried dependents.  The appellant also stated that her 
gross monthly income was zero.  

In a February notification letter, the RO amended the 
appellant's death pension award.  The award action was based 
on a countable income of $255, effective from December 1, 
1987 and from February 1, 1988, a countable income of zero.  
At that time, the appellant was told that her rate of VA 
pension was directly related to your family income and her 
rate must be reduced whenever she received income from 
another source.  Therefore, she must notify VA immediately if 
she or any of her dependents received any income other than 
that shown above or if she or her dependents received any 
additional income in the future.  The appellant was also told 
that she must inform the VA if there was any change in the 
status of her dependents.  Failure to inform the VA promptly 
of income and dependency changes would result in creation of 
an overpayment in her account.

In a February 1989 EVR, the appellant again indicated that 
she had not remarried since the death of the veteran and she 
had no unmarried dependents.  The appellant's monthly income 
remained zero, whereas she had $6.41 in cash and $303.00 in 
family medical expenses.  In February 1990, the appellant 
stated that she had an unmarried dependent child, but her 
income remained zero and she had no cash on hand and owed no 
additional medical expenses.  A February 1990 Declaration of 
Status of Dependents, however, indicates that she did not 
have dependents.

In March 1990, the appellant's award was amended based on a 
countable income of zero from February 1, 1990.  In the 
letter, the appellant was again told that her VA pension rate 
was directly related to her family's income and adjustments 
to her payments must be made whenever her family income had 
changed.  Failure to inform the VA promptly of income changes 
could result in the creation of an overpayment in her 
account.  

In February 1991, the appellant again noted that she had not 
remarried but she received $187 per month in public 
assistance and had $30 in cash.  In January 1992, she stated 
that she did not receive a monthly income.  In June 1992, the 
pension award was amended.  

By a letter received in June 1992, the appellant told VA that 
as of April 11, 1992 she had remarried and was no longer 
eligible for VA pension benefits.  The appellant returned the 
May 1992 VA check.  

In September 1992, the RO told the appellant that based on 
information received, which indicated that she or her spouse 
received income in 1989, it was proposed that her improved 
pension benefits be terminated effective from February 1, 
1989 from $360 to zero.  The appellant was told if she did 
not receive income after 1989 and wanted her VA pension 
reinstated or increased, she should submit supporting 
documentation.

A November 1992 Income Verification Match computer printout 
verifying that the appellant earned $9,332 in 1989 is also of 
record.

In December 1992, the RO told the appellant that an award 
adjustment had resulted in an overpayment of the benefits 
paid to her and that she would be notified of the exact 
amount and given information about repayment.  

In January 1993, the appellant again told VA that she had 
remarried and that she was no longer entitled to receive 
benefits.  The appellant also returned two VA checks issue to 
her in May and June 1992.  

In October 1993, the appellant requested a waiver of 
recovery.  The appellant stated that she had custody of her 
two grandsons and received no financial support.  She had to 
work part-time to provide for them.  The appellant also 
stated that she received $550 per month from Social Security 
but she was not able to work because of injuries sustained in 
a car accident.  She also purchased medication for 
hypertension, which costs $45 per month, her electric bill 
was $120 per month, gas was $250 every other month, property 
taxes were $120 per year, and groceries were $230 per month.  
The appellant maintained that she could not afford to repay 
the overpayment.

In an October 1993 letter, the Committee denied the 
appellant's request for a waiver and reasoned that while 
there was no finding of fraud, misrepresentation of material 
fact, or showing of bad faith, under the equity and good 
conscience analysis, the appellant's request was denied.  The 
Committee initially pointed out that a VA income verification 
report showed that the appellant was receipt of earned income 
not previously reported and had remarried on April 11, 1992.  
VA was informed of the remarriage on June 1992.  As a result 
of the foregoing, an overpayment was created.  The Committee 
thereafter determined that the appellant was at fault in the 
creation of the overpayment and to require repayment would 
not create an undue financial hardship.  Additionally, in 
considering an unjust enrichment on the part of the claimant, 
collection would not go against the standard of equity and 
good conscience.  

In January 1994, the appellant disagreed with the denial and 
stated that she had received an increase in Social Security 
benefits of $15 per month.  The appellant added that she 
could only repay $15 per month towards the overpayment.  On 
substantive appeal in March 1994, the appellant restated that 
she could pay $15 per month and that she received $565 per 
month from Social Security.

In an undated Financial Status Report received in April 1994, 
the appellant again reported that she was married and 
received $565 per month from Social Security.  No income from 
the appellant's spouse was reported.  

In an April 1994 statement, J.A.B. stated that he had seen 
larger debts than present in this case "written off because 
of hardship."  He asked that VA consider that he had not 
received VA benefits on the appellant's behalf.  

In a statement received in April 1994, the appellant stated 
because of moving she could not locate her tax forms.  She 
added that she had not worked since December 16, 1991 after 
being injured in a car accident.  The appellant also stated 
that she cared for and supported two grandchildren.  

In a July 1997 letter to the Board, the appellant apologized 
for not returning any of income tax forms and reiterated that 
she had not worked since December 1991.  The appellant stated 
that she received Social Security benefits in the amount of 
$613.00 per month and cared for her 16-year-old grandson.  
She also stated that she told VA of her receipt of Social 
Security benefits and returned checks issued to her 
thereafter.  The appellant added that she could pay $15 per 
month towards the overpayment.  She also listed her monthly 
debts as follows: $779.42 and $351.27 to First State Bank; 
$212.70 to Communication Federal; $200.00 to First Deposit; 
$275 to MBNA; $200 to Bison; $200 to Discover Card; $75 to 
Lowe's; $200 to Sears; $125 to Citgo; $100 to Phillips 66; 
$257 to utilities; and $239 for insurance.  The appellant 
added that she paid $400 for additional Sears and J.C. Penny 
debts.  She received $1,038.87 from retirement, $613.00 from 
Social Security, and thereafter listed several salaries 
ranging from $1,600-$2,100.  The appellant stated that her 
total income was $3,751.87 and her monthly expenses totaled 
$3,614.35.  Her monthly income balance was $137.52.

Law and regulation

In this case, the law provides that recovery of overpayments 
of any benefits made under laws administered by the VA shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).

According to 38 C.F.R. § 1.965(a), the phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration is to be given to various elements which are 
not intended to be all-inclusive.  These elements are the 
fault of the debtor, where such actions contribute to the 
creation of the debt and balancing of faults, where VA fault 
is also involved; undue hardship, where collection of the 
debt deprives the debtor of basic necessities; whether 
collection of the debt would defeat the purpose of the VA 
benefit; whether failure to make restitution would result in 
unjust enrichment; and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation, in other words, changing one's 
position to one's detriment.  See Cullen v. Brown, 5 Vet. 
App. 510 (1993); 38 C.F.R. § 1.965(a)(1)-(6).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis

As noted above, in October 1993, the Committee denied the 
appellant's request for a waiver and reasoned that while the 
appellant's request for a waiver was not precluded by law, 
under the equity and good conscience analysis, a waiver was 
not warranted.  Considering the foregoing development, in 
this case, the Board will proceed to inquire into whether 
collection of the overpayment would be against "equity and 
good conscience."  Id.

Upon review of the foregoing evidence of record and the 
applicable law and regulations, the Board finds it would not 
be against the principles of equity and good conscious for 
the VA to collect recovery of the remainder of the 
appellant's overpayment.  In this case, the appellant is 
primarily at fault for the creation of the overpayment.  The 
appellant reasonably knew or should have known that 
disability benefits were based on her annual countable income 
and marital status.  Every award notification letter dated 
from February 1987 to June 1992 informed the appellant of her 
obligation to promptly tell the VA of any change of her 
financial, marital, or dependent status.  The notification 
letters clearly told the appellant that her rate of VA 
pension was directly related to her family income and must be 
reduced whenever she received income from another source.  
She also was advised to notify VA of any change in the status 
of her dependents, as failure to provide prompt notice would 
result in the creation of an overpayment.  Clearly, based 
upon this information in conjunction with inquiries requested 
on financial status report forms, the appellant knew or 
reasonably should have known that she was obliged to report 
any change in her marital or dependency status and additional 
earned income received to the VA.  Additionally, the Board 
points out that VA regulations provide that it is the 
responsibility of the recipient to notify the VA of all 
circumstances which will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income or status has changed.  See 38 C.F.R. § 3.660(a)(1) 
(1998).  In view of the foregoing, the Board finds that the 
creation of the overpayment was caused by the appellant 
because she failed to provide pertinent information to the 
VA.

Regarding the element of whether the recovery of the 
overpayment would defeat the purpose for which the benefit 
was granted, the Board finds that recovery of the $8,233.00 
overpayment would not defeat the purpose for which the 
benefit was intended.  As demonstrated above, the appellant 
receives retirement pay in the amount of $1,038.87 and a 
salary income ranging from $1,600-$2,100.  Her total annual 
countable family income is $3,751.87.  In consideration of 
the foregoing, the Board finds that recovery of the 
overpayment would not defeat the purpose for which the 
benefit was granted.

The Board also points out that a waiver of recovery of the 
overpayment would result in unjust enrichment to the veteran, 
in that in 1989 to 1992, the appellant received additional 
benefits to which she was not entitled.  The Board reiterates 
that the overpayment was created because of the appellant's 
failure to notify the VA of a change in her marital status 
and failure to report earned income received in 1989 and 
thereafter.  The appellant reported that she stopped working 
as a result of a vehicle accident in 1991.  As a result, 
during that period, the appellant received additional VA 
payments based on the belief that she remained unmarried and 
had an annual countable income of zero.  During this period, 
the appellant received additional benefits to which she was 
not entitled.  Consequently, a waiver of recovery of the 
overpayment would result in unjust enrichment to the 
appellant, to the extent that she received benefits to which 
she was not entitled.  

Additionally, the evidence of record fails to substantiate 
the appellant's assertions which indicates that the recovery 
of overpayment would create undue financial hardship on her 
or her family.  While the Board acknowledges that the 
appellant's monthly net balance is $137 per month and the 
appellant has asserted that because of her advancing age she 
is unable to find employment, the evidence of record does not 
establish that the appellant would incur undue financial 
hardship.  At the outset, as noted above, the record is 
devoid of any objective supporting documentation verifying 
the appellant's current income, showing that she is the 
guardian of her grandchildren, or detailing any additional 
expenses related to their support.  Given the fact, that the 
appellant has a monthly income of $3,751.87 and a monthly 
surplus of $137.52, the Board finds that with sound financial 
budgeting and planning, she could allocate monies toward the 
overpayment.  At the outset, it is acknowledged that the 
appellant has already stated that she can pay $15 towards the 
overpayment.  The Board also notes that on her July 1997 debt 
listing statement, the appellant listed paying $200 for Sears 
twice.  Thus, it appears that the appellant may have an 
additional surplus of $200 in conjunction with the $137.52.  
It is also noted that the appellant's Citgo and Phillips 66 
accounts only carry a balance of $225 in total.  The 
elimination of these debts will also generate additional 
income.  The Board also points out that there is no evidence 
of record indicating that the appellant is past due with any 
current monthly obligation to her creditors, and the 
appellant is expected to afford the same attention and expend 
the same effort in relieving her Government obligations as 
she does to other obligations.  Based on the foregoing, the 
Board finds that recoupment of the overpayment amount would 
neither deprive the appellant nor her family of basic 
necessities or cause undue hardship.

Regarding the appellant's offer to repay $15 per month, it 
appears as though the Committee has not interpreted the 
appellant's statements as a Formal Compromise Offer.  In this 
case, the Committee has continuously adjudicated the 
appellant's claim and thereby, has found that the appellant 
had not officially withdrawn her original request for waiver 
and as such continued her claim.  In addition, it is 
important to note that a decision by the Committee operating 
within the scope of its authority, denying waiver of all or a 
part of an overpayment is subject to appeal to the Board.  
However, there is no right of appeal from a decision 
rejecting a compromise offer.  38 C.F.R. § 1.958 (1998).  If 
applicable, because it appears as though the Committee has 
rejected the appellant's "compromise offer" and because the 
Committee's rejection is not within the Board's jurisdiction, 
it will not be entertained in this decision.  Id.

Finally, in this case, the veteran has not alleged or 
suggested that she has changed her position to any detriment 
in reliance of any payments so that recovery of the 
overpayment would be against the principles of equity and 
good conscience.

In this case, the Board concludes that recovery of 
overpayment in the amount of $8,233.00 would not be against 
the principles of equity and good conscience.  The creation 
of the overpayment was primarily the fault of the appellant, 
not the VA.  In addition, there is no substantiating evidence 
of record indicating that the appellant or her family would 
incur undue hardship from recovery of overpayment, the 
collection of the debt would not defeat the purpose of the VA 
benefit, and the failure to make restitution would result in 
unjust enrichment to the appellant, in that she received 
payment of benefits to which she was not entitled.  Finally, 
there is no evidence of record which indicates that the 
appellant's reliance on the benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  Accordingly, the 
preponderance of the evidence supports the 1993 finding of 
the Committee that recovery of the overpayment amount would 
not be against the principles of equity and good conscience.  
A waiver of recover of the overpayment in the amount of 
$8,233.00 is denied.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 1.965.



ORDER

A waiver for recovery of the overpayment for the amount of 
$8,233.00 is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

